Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 21, 2020

                                       No. 04-19-00319-CR

                                     Shy Angelo CASARES,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR1070
                        Honorable Kevin M. O'Connell, Judge Presiding


                                          ORDER
        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of his right to file his own brief and provided appellant with
a form motion for requesting the appellate record. See Kelly v. State, 436 S.W.3d 313, 319–20
(Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no
pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

         If appellant desires to file a pro se brief in this appeal, he must do so within thirty days
from the date of this order. See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se
brief, the State may file a responsive brief no later than thirty days after the date appellant’s pro
se brief is filed in this court. We ORDER the motion to withdraw, filed by appellant’s counsel in
this appeal, to be HELD IN ABEYANCE pending further order of the court.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court